Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO AFTER FINAL RESPONSE UNDER AFCP 2.0
1.	Claims 1, 15-18, 22-25, 28 and 30-31 are all the claims.
2.	Claims 1, 15, 17-18, 22-23, 28 and 31 are amended in the after final response of 4/28/2022.
3.	Withdrawn Claims 15-17 and 22-25 are joined for examination.
4.	Claims 1, 15-18, 22-25, 28 and 30-31 are all the claims under examination.
5.	The amendment to the claims raises new grounds for objection and rejection as discussed in the interview summary of 5/13/2022.

Withdrawal of Objections
Claim Objections
6.	Claim 1 is objected to because of the following informalities:  Claim 1 has been amended to recite “containing a protease cleavage site comprises…” that contains a grammatical error. The claim could be amended to “that comprises” or “comprising”.  Appropriate correction is required.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 1, 18 and 28 29 30-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	“a)” The rejection of Claims 1, 18, 28 and 30-31 as being indefinite for a single armed- heavy chain antibody is withdrawn.
	Applicants have amended all of the claims to recite “an antibody derivative” to replace the “fusion protein” and which finds support throughout the entire application.
                                                                                                                                  
	“c) “ The rejection of Claims 1, 18, 28 and 30-31 for lack of clarity with respect to the claiming the CL constant aspect is withdrawn. 
Applicants have amended the claims to recite “light chain constant domain” for consistency and to correct the antecedence for the first “wherein” clause of Claim 1 for (i)(c). 

“a)” The rejection of Claims 1, 18, 28 and 30-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.  
Applicants have amended the claims to clarify that the heavy chain constant region indeed comprises a hinge.

“b)” The rejection of Claims 1, 18, 28 and 30-31 as being indefinite and ambiguous because of the wherein clause between (i)(c) and (ii) is withdrawn.
Applicants have made a bona fide effort to clarify that the antibodies of the invention correspond to either format shown in Figure 10A (two scfv arms) or Figure 12A (two Fab arms) but would NOT comprise both a Fab arm and a scfv arm on the same antibody derivative construct. To this end, Applicants have amended both generic Claim 1 and 31 to recite that the first two portions are (1)-(1) or (2)-(2). This limitation is recognized by the instant Examiner as a best effort in response to the rejection, hence the rejection is withdrawn, but new grounds for rejection are set forth below as discussed in the interview.

Claim Rejections - 35 USC § 112, first paragraph
Written Description/ New Matter
8.	The rejection of Claims 1, 18, 28 and 30-31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
	Consistent with the specification at [0093 and 0295] the claims have been amended to recite that the cleavable linker comprises a polypeptide sequence of SEQ ID NO: 30 and SEQ ID NO: 31.

New Grounds for Objection
Claim Objections
9.	Claims 1, 15-18, 22-25, 28 and 30-31 are objected to because of the following informalities:
a) Claims 1, 15-18, 22-25, 28 and 30-31 are inconsistent in their reference to “a light chain constant domain” (Claim 1 (c)); “the CL light chain constant domain” (Claim 1, 1st “wherein” clause); “the CL light chain constant domain” (Claim 1, (iii)); “a light chain (LC) constant region” (Claim 31, preamble); and “the LC constant region” (Claim 31, (c)).
Appropriate correction is required.
New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1, 15-18, 22-25, 28 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 1, 15-18, 22-25, 28 and 30-31 are indefinite for the meaning of “wherein the two first portions are (1)-(1) and (2)-(2).” The Examiner appreciates Applicants efforts to clarify the antigen binding structures for each of the arms of the inventive constructs to eliminate a Fab-arm and scfv-arm containing antibody derivative by way of the amended claims. However, the limitation does not clarify that it is the antigen binding portion of (a)(i) and the antigen binding portion of (a)(ii) that is being referenced in the phrase. Instead, the phrase is literally interpreted as reflecting each of “the first two portions”, which as defined by the claims, is one of two portions requiring all of elements (a)-(c). As discussed in the interview, the “(1)-(1)” and “(2)-(2)” finds no literal support in the specification but is construed as being the ratio for each of the first and second full portions of the antibody derivative.
	As discussed during the interview, at least Claim 1 could be amended to clarify that the antigen binding domain for a given antibody derivative comprises two of each of element (a)(1) or two of each of element (a)(2) but not the hybrid of one of element (a)(1) and one of element (a)(2).

b) Claims 1, 15-18, 22-25, 28 and 30 are indefinite for the limitations in Claim 1 (i)(b) where the entire heavy chain constant region comprises the amino acid sequence of residues 141-470 of SEQ ID NO2 and also states that the residues overlapping with from 254-470 of the same sequence of SEQ ID NO: 2 may be variant to the extent that are at least 95% identical. As discussed in the interview, it is not clear how the entire heavy chain constant region is both fixed and variant for the same region of residues from 253-470 of SEQ ID NO: 2. 
As discussed in the interview, Applicants could amend Claim 1 (i)(b) to: delete the second limitation pertaining to residues 254-470 of sequence of SEQ ID NO: 2 with at least 95% identity; or they could amend the first limitation pertaining to residues 141-470 of SEQ ID NO:2 to have at least 95% identity and to delete the second limitation pertaining to residues 254-470 of sequence of SEQ ID NO: 2 with at least 95% identity.

c) Claim 31 recites the limitation "wherein the two first portions are (1)-(1) and (2)-(2)" in element (a).”  There is insufficient antecedent basis for this limitation in the claim because the claim does not mention nor require “two first portions” as discussed in the interview. Still further, Applicants were reminded that the invention of generic Claim 31 is construed as being drawn to a single portion for the antibody derivative rather than two of each portion. Namely, the claim construction implies a contiguous sequence comprising from N to C terminus an antigen-binding domain, a heavy chain (HC) constant region, a light chain (LC) constant region, a cleavable linker, and an extracellular soluble portion of a human Fc receptor.



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643